DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/19/2021 has been entered. Claims 1, 9 and 10 have been amended. Claims 1-10 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 09/25/2020. Claims 1-3 and 9-10 have been amended. Claims 1-10 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deok-In Kim (KR 101644151B1) in view of TAO et al. (US 20180046172 A1, hereinafter “TAO”) in view of Yang et al. (US 20180292817 A1, hereinafter “Yang”) and further in view of  TORII et al. US 20200050200 A1, hereinafter “TORII”).
Regarding claims 1 and 9, Deok-In Kim discloses a drone control method and a drone control device, capable of controlling a drone (drone 10) according to a battery level (see abstract), comprising: a flight distance calculation unit, configured to calculate a flight distance, according to an airframe position at any time point and a landing place of the a battery status acquisition unit, configured to acquire the battery level of the drone (drone 10, page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 1.1 as much as the present battery (B1) can fly over the distance distant with 10% than the return flying distance (L); an estimated battery consumption calculation unit, configured to calculate an estimated battery consumption when the drone flies over the flight distance calculated by the flight distance calculation unit drone (see page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 
Deok-In Kim does not explicitly teach a return decision unit, configured to decide, on the basis of the estimated battery consumption and the battery level of the drone, whether the drone is capable of flying over the flight distance and return.
However, TAO teaches a return decision unit, configured to decide, on the basis of the estimated battery consumption and the battery level of the drone, whether the drone is capable of flying over the flight distance and return (see paragraph [0205] “For example, the controller 310 can calculate percentage of remaining battery power by comparing the battery voltage level with a battery voltage level of a fully charged battery. By knowing the remaining battery power, a speed of the mobile platform 300, and power consumption per unit time corresponding to the speed, the controller can calculate duration of operation and distance of travel that can be completed before exhausting the battery power”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Deok-In Kim to include whether the drone is capable of flying over the flight distance and return, as taught by TAO in order to provide data and travel route data associated with an operation of a mobile platform, and thus accurate analyzing of state of the mobile platform is ensured.
Applicant has amended the claim to recite “the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight”. However, Yang teaches the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight” (see paragraph [0186] “the drone includes a housing, a motor, and a route manager to generate a route for a flight of the drone based on wind data. … the route is to be followed by the drone during the flight to reduce energy consumed by the drone during the flight. 
the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight, as taught by Yang in order to reduce the energy consumed by the drone during the flight when the drone avoids adverse weather conditions and/or the drone encounters and/or engages weather conditions.
Applicant further amended the claim to recite “… at an altitude equal to a highest altitude attained during a current flight…”. However, TORII teaches … at an altitude equal to a highest altitude attained during a current flight… (see paragraph [0090] “… the function is determined so that the battery consumption amount becomes larger as the flight distance becomes longer, and becomes smaller as the flight distance becomes shorter. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified Deok-In Kim, TAO and Yang to include an altitude equal to a highest altitude attained during a current flight, as taught by TORII in order to provide the power-saving at the time of delivery can be achieved more effectively.

Regarding claim 2, Deok-In Kim, TAO and Yang as modified by TORII disclose the claimed invention substantially as explained above. Further, Deok-In Kim teaches wherein the battery status acquisition unit is configured to acquire the battery level of the drone and a battery consumption corresponding to an action performed by the drone in flight (drone 10, page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 1.1 as much as the present battery (B1) can fly over the distance distant with 10% than the return flying distance (L).

Regarding claim 3, , Deok-In Kim, TAO and Yang as modified by TORII disclose the claimed invention substantially as explained above. Further, Deok-In Kim teaches wherein the battery status acquisition unit is configured to acquire a battery consumption after the flight is started, and the estimated battery consumption calculation unit is configured to calculate the estimated battery consumption on the basis of the battery consumption (drone 10, page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 1.1 as much as the present battery (B1) can fly over the distance distant with 10% than the return flying distance (L).

Regarding claim 4, Deok-In Kim, TAO and Yang as modified by TORII disclose the claimed invention substantially as explained above. Further, Deok-In Kim teaches wherein the estimated battery consumption calculation unit is configured to correct the calculated estimated battery consumption, according to at least one of the flight distance calculated by the flight distance calculation unit and the battery consumption after the flight is started (drone 10, page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 1.1 as much as the present battery (B1) can fly over the distance distant with 10% than the return flying distance (L).

Regarding claim 6, Deok-In Kim, TAO and Yang as modified by TORII disclose the claimed invention substantially as explained above. Further, TAO teaches a return signal generation unit, configured to generate a signal reminding the drone to return (see paragraph [0205] “For example, the controller 310 can calculate percentage of remaining battery power by comparing the battery voltage level with a battery voltage level of a fully charged battery. By knowing the remaining battery power, a speed of the mobile platform 300, and power consumption per unit time corresponding to the speed, the controller can calculate duration of operation and distance of travel that can be completed before exhausting the battery power”).


Regarding claim 7, Deok-In Kim, TAO and Yang as modified by TORII disclose the claimed invention substantially as explained above. Further, TAO teaches a return signal generation unit, configured to generate a signal capable of making the drone return or making a data processing device outside the drone display a signal recommending the drone to return (see paragraph [0205] “For example, the controller 310 can calculate percentage of remaining battery power by comparing the battery voltage level with a battery voltage level of a fully charged battery. By knowing the remaining battery power, a speed of the mobile platform 300, and power consumption per unit time corresponding to the speed, the controller can calculate duration of operation and distance of travel that can be completed before exhausting the battery power”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Deok-In Kim and Yang to include whether the drone is capable of flying over the flight distance and return, as taught by TAO in order to provide data and travel route data associated with an operation of a mobile platform, and thus accurate analyzing of state of the mobile platform is ensured.

Regarding claim 10, Deok-In Kim discloses a program for controlling a drone (drone 10), which is a control program stored on a non-transitory computer readable medium and read and executed by a computer (see page 8, lines 17-21) to control a drone according to a battery level, wherein the computer is made to perform following functions: a flight distance calculation unit calculates a flight distance, according to an airframe position at any time point and a landing place of the drone (drone 10, page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 1.1 as much as the present battery (B1) can fly over the distance distant with 10% than the return flying distance (L); a battery status acquisition unit acquires the battery level of the drone; an estimated battery consumption calculation unit calculates an estimated battery consumption when the drone flies over the flight distance calculated by the flight distance calculation unit (see page 9, lines 27-29 “Here" it is to prevent the crash of accident of the suddenness in the return process of flight by setting up as the point of time when the point of time remains sets up the point of time when outputting the return alarm signal as the B1 = (B2 × L) × 1.1 as much as the present battery (B1) can fly over the distance distant with 10% than the return flying distance (L).
Deok-In Kim does not explicitly teach a return decision unit decides, on the basis of the estimated battery consumption and the battery level of the drone, whether the drone is capable of flying over the flight distance and return.
However, TAO teaches a return decision unit decides, on the basis of the estimated battery consumption and the battery level of the drone, whether the drone is capable of flying over the flight distance and return (see paragraph [0205] “For example, the controller 310 can calculate percentage of remaining battery power by comparing the battery voltage level with a battery voltage level of a fully charged battery. By knowing the remaining battery power, a speed of the mobile platform 300, and power consumption per unit time corresponding to the speed, the controller can calculate duration of operation and distance of travel that can be completed before exhausting the battery power”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Deok-In Kim to include whether the drone is capable of flying over the flight distance and return, as taught by TAO in order to provide data and travel route data associated with an operation of a mobile platform, and thus accurate analyzing of state of the mobile platform is ensured.
“the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight”. However, Yang teaches the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight” (see paragraph [0186] “the drone includes a housing, a motor, and a route manager to generate a route for a flight of the drone based on wind data. … the route is to be followed by the drone during the flight to reduce energy consumed by the drone during the flight. 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified Deok-In Kim and TAO to include the estimated battery consumption calculated based on a battery consumption corresponding to actions performed by the drone while in flight, as taught by Yang in order to reduce the energy consumed by the drone during the flight when the drone avoids adverse weather conditions and/or the drone encounters and/or engages weather conditions.
Applicant further amended the claim to recite “… at an altitude equal to a highest altitude attained during a current flight…”. However, TORII teaches … at an altitude equal to a highest altitude attained during a current flight… (see paragraph [0090] “… the function is determined so that the battery consumption amount becomes larger as the flight distance becomes longer, and becomes smaller as the flight distance becomes shorter. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed to have modified Deok-In Kim, TAO and Yang to include an altitude equal to a highest altitude attained during a current flight, as taught by TORII in order to provide the power-saving at the time of delivery can be achieved more effectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deok-In Kim (KR 101644151B1) in view of TAO et al. (US 20180046172 A1, hereinafter “TAO”) in view of Yang et al. (US 20180292817 A1, hereinafter “Yang”) in view of  TORII et al. US 20200050200 A1, hereinafter “TORII”) as applied to claims 1 and  4 above, and further in view of SIMON et al. (US 20190012636 A1, hereinafter “SIMON”). 
Regarding claim 5, Deok-In Kim, TAO and Yang as modified by TORII disclose the claimed invention substantially as explained above, but does not explicitly teach wherein the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the flight distance calculated by the flight distance calculation unit is relatively long, and the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the battery consumption after the flight is started is relatively high. 
However, SIMON teaches wherein the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the flight distance calculated by the flight distance calculation unit is relatively long, and the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, when the battery consumption after the flight is started is relatively high (see paragraph [0026] “Each UAV 140 may have a maximum range, e.g., a maximum distance that it can fly on a given 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to have modified Deok-In Kim, TAO, Yang and TORII to include the estimated battery consumption is corrected in a manner of making the estimated battery consumption relatively higher, as taught by SIMON in order to promote safe operations, so that the UAV can be assured a safe return to the dispatch location to the land vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deok-In Kim (KR 101644151B1) in view of TAO et al. (US 20180046172 A1, hereinafter “TAO”) in view of Yang et al. (US 20180292817 A1, hereinafter “Yang”) in view of  TORII et al. US 20200050200 A1, hereinafter “TORII”) as applied to claim 1 above, and further in view of Ganesh et al. (US 20160068264 A1, hereinafter “Ganesh”). 
Regarding claim 8, Deok-In Kim, TAO as modified by Yang discloses the claimed invention substantially as explained above, but does not explicitly teach a landing position reception unit, configured to receive one or more landing information of the drone; and an airframe position reception unit, configured to receive airframe position information of the drone at any time point.
However, Ganesh teaches a landing position reception unit, configured to receive one or more landing information of the drone; and an airframe position reception unit, configured to receive airframe position information of the drone at any time point (see paragraph [0007] “… by the drone, to the delivery destination using GNSS navigation or alternative navigation methods. Alternative navigation methods may include receiving a radio signal from one or more communication nodes along a travel route to the delivery destination. …. A position of the drone may be determined based on the determined location of the one or more communication nodes”).


Response to Arguments
Applicant’s arguments filed on 03/19/2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663